 

TRANSFER AGREEMENT

 

THIS TRANSFER AGREEMENT (this "Agreement") is made, as of this 1st day of
January, 2012 (the "Effective Date"), by and between MODERN HOTELS (HOLDINGS)
LIMITED, an entity formed under the laws of the Channel Islands ("Modem"), and
THE ONE GROUP, LLC, a Delaware limited liability company ("TOG"), each having an
address as set forth on the signature page to this Agreement.

 

WHEREAS, Modem presently has a 54.14% ownership interest in JEC II, LLC, a New

York limited liability company ("JEC II");

 

WHEREAS, Modem desires to transfer to TOG, and TOG desires to accept from Modem
all of its right, title and interest of any nature whatsoever in or to JEC II
(the "Interest") in consideration of the Purchase Consideration (as hereinafter
defined) in accordance with the terms herein provided; and

 

WHEREAS, the parties hereto desire to provide for certain undertakings,
conditions, representations, warranties and covenants in connection with the
transaction contemplated hereby.

 

NOW, THEREFORE, in consideration of the mutual promises, agreements and
covenants herein contained and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows:

 

1.           Transfer and Deliveries. On the Effective Date:

 

(a)          Modem hereby assigns, transfers, conveys and delivers to TOG all of
its right, title and interest in and to the Interest and TOG hereby assumes all
of the rights and liabilities related to the Interest;

 

(b)          In full and final consideration of the Interest, TOG hereby grants
to Modem the following (the "Purchase Consideration") 19,415 membership interest
units in TOG (the "TOG Interest") and Modem hereby assumes all of the rights and
liabilities related to the TOG Interest; and

 

(c)           Modem hereby agrees to become a "Member" of TOG and further agrees
to be bound by all the terms and conditions set forth herein and in the
operating agreement of TOG (the "TOG Operating Agreement"), and acknowledges
that each such provision is a material condition ofTOG's agreement with Modern.

 

 

 

 



 

2.           Representations, Warranties and Covenants of Modem.

 

Modem represents, warrants and covenants to TOG as follows:

 

(a)          Modem is the record and beneficial owner of the Interest free and
clear of all claims, liens, charges and encumbrances and is transferring to TOG
good title to the Interest free and clear of any claims, liens, charges and/or
encumbrances. Modem has the full right, power and authority to execute, deliver
and perform this Agreement and to assign, transfer, convey and deliver to TOG
the Interest in accordance with the terms of this Agreement. This Agreement has
been duly and validly executed and delivered by Modem and constitutes a valid
and binding agreement of Modem enforceable against it in accordance with its
terms. The execution and delivery of this Agreement by Modem does not, and the
performance by it of its obligations hereunder will not (i) constitute a
violation of, conflict with or result in a default under, any contract,
agreement or instrument of any kind to which Modem is a party or by which any of
the Interest is bound, or (ii) violate any judgment, decree, order, law, rule or
regulation applicable to Modem. The transactions contemplated hereby have not
been planned and will not be effected with intent to hinder, delay or defraud
any creditor of Modem, and will not otherwise constitute a fraudulent transfer
or conveyance under any applicable law, including section 548 of Title 11 of the
United States Code.

 

(b)          This Agreement transfers all of Modem 's right, title, claim and
interest of any nature whatsoever, in JEC II to TOG, regardless of whether the
ownership percentage set forth above represents more or less than Modem's actual
percentage of ownership in JEC II and Modem agrees to execute, at Modem 's sole
cost and expense, any and all additional agreements or other instruments
necessary or appropriate, after the Effective Date to evidence such transfer.

 

(c)          Modem is an "accredited investor" and has significant prior
investment experience, including investment in non-listed and non-registered
securities. Modem is knowledgeable about investment considerations in
unregistered and restricted securities. Modem has a sufficient net worth to
sustain a loss of its entire investment in TOG in the event such a losses should
occur. Modem's overall commitment to investments which are not readily
marketable is not excessive in view of its net worth and financial
circumstances. The investment is a suitable one for Modem.

 

(d)          The TOG Interest is not registered under the Securities Act of
1933, as amended (the "Act"), or any state securities laws. Modem understands
that the transfer of the TOG Interest is intended to be exempt from registration
under the Act.

 

(e)          Neither the Securities and Exchange Commission nor any state
securities commission has approved the transfer of the TOG Interest or passed
upon or endorsed the merits of the transfer.

 

(f)          Modem shall bear the economic risk of the investment in the TOG
Interest until such time as Modem disposes of the TOG Interest consistent with
the terms and provisions of the TOG Operating Agreement. Modem understands that
no public market now exists for the TOG Interest, that TOG has not made any
assurances that a public market will ever exist for the TOG Interest and that
the TOG Operating Agreement provides only for limited opportunities to liquidate
an investment in TOG. In addition to the foregoing, Modem hereby covenants and
agrees to be bound by the terms and conditions of the TOG Operating Agreement
applicable to a "Member" ofTOG.

 

- 2 -

 

 

(g)          Modem has adequate means of providing for Modem's current needs and
foreseeable personal contingencies and has no need for Modem's investment in the
TOG Interest to be liquid.

 

(h)          The execution, delivery and performance by Modem of this Agreement
are within the powers of Modem and will not constitute or result in a breach or
default under, or conflict with, any order, ruling or regulation of any court or
other tribunal or of any governmental commission or agency, or any agreement or
other undertaking, to which Modem is a party or by which Modem is bound. The
signature of Modem on this Agreement is genuine, and this Agreement constitutes
the legal, valid and binding obligations of Modem, enforceable in accordance
with its terms.

 

(i)          Modem understands and acknowledges that TOG makes no representation
or warranty and gives no assurance to Modem with respect to the value of TOG or
JEC II, or of the TOG Interest or the Interest. The transfer of the Interest
represents privately negotiated consideration for the TOG Interest, and Modem
has determined that TOG's transfer of the TOG Interest to Modem represents fair
consideration for Modem's transfer of the Interest to TOG. Modem hereby
irrevocably waives and releases TOG and its respective directors, officers,
employees, agents and representatives from any and all actions and claims
whatsoever, whether in law or equity, relating to the determination of the
consideration set forth herein.

 

U)          The representations and warranties contained in this Agreement shall
survive the Effective Date.

 

3.           Representations, Warranties and Covenants ofTOG.

 

TOG represents, warrants and covenants to Modem as follows:

 

(a)          This Agreement grants to Modem the TOG Interest and TOG agrees to
execute, at TOG's sole cost and expense, any and all additional agreements or
other instruments necessary or appropriate, after the Effective Date to evidence
such transfer.

 

(b)          The Interest is not registered under the Act, or any state
securities laws. TOG understands that the transfer of the Interest is intended
to be exempt from registration under the Act, based, in part, upon the
representations, warranties, covenants and agreements of TOG contained in this
Agreement.

 

(c)          Neither the Securities and Exchange Commission nor any state
securities commission has approved the transfer of the Interest or passed upon
or endorsed the merits of the transfer.

 

(d)          The execution, delivery and performance by TOG of this Agreement
are within the powers of TOG, have been duly authorized and will not constitute
or result in a breach or default under, or conflict with, any order, ruling or
regulation of any court or other tribunal or of any governmental commission or
agency, or any agreement or other undertaking, to which TOG is a party or by
which TOG is bound; and will not violate any provision of the charter documents,
by-laws, indenture of trust, operating agreement or partnership agreement, as
applicable, of TOG. The signature of TOG on this Agreement is genuine; the
signatory has been duly authorized to execute the same; and this Agreement
constitutes the legal, valid and binding obligations of TOG, enforceable in
accordance with its terms.

 



- 3 -

 

 

(e)          The representations and warranties contained m this Agreement shall
survive the Effective Date.

 

4.           Miscellaneous.

 

(a)          If any one or more of the provisions of this Agreement shall for my
reason be held invalid or unenforceable in whole or in part, such invalidity or
unenforceability shall not affect any other provision hereof, and this Agreement
shall be construed as if such invalid or unenforceable provision was not
contained herein, or was contained herein only to the extent the same was
enforceable.

 

(b)          This Agreement may not be amended except by an instrument in
writing signed on behalf of each of the parties hereto.

 

(c)          This Agreement constitutes the entire Agreement between the parties
pertaining to the subject matter hereof and supersedes all prior agreements and
understandings both written and oral between the parties with respect to the
subject matter hereof.

 

(d)          Each of Modern and TOG each acknowledge and agree that JEC II may
rely on each of their respective representations, warranties, covenants and
agreements set forth in this Agreement. Modern acknowledges and agrees that TOG
may rely on its representations, warranties, covenants and agreements set forth
in this Agreement.

 

(e)          This Agreement shall be governed by and construed in accordance
with the laws of the State of New York without reference to its principles of
conflicts oflaw.

 

(f)          This Agreement shall be binding and inure to the benefit of the
heirs, personal and legal representatives, successors and assigns of the
parties.

 

(g)          This Agreement may be executed in separate counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

(h)          The paragraph headings and captions herein are for convenience of
reference only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

(i)          All notices, requests or other communications hereunder shall be in
writing and shall be delivered in person or sent by overnight courier service or
by registered or certified mail, postage prepaid, and shall be deemed given upon
the date of receipt if delivered in person or sent by overnight courier service,
or after three days if mailed, in each case addressed to the parties at the
respective addresses set forth on the signature page to this Agreement with a
copy to JEC II and the TOG, both having an address at 411 West 14111 Street, 3rd
Floor, New York, New York, 10014.

 

- 4 -

 

 

(j)          Each of Modem and TOG acknowledges and agrees that The Giannuzzi
Group, LLP has prepared this Agreement at the request of TOG and that The
Giannuzzi Group, LLP has solely represented the interests of TOG in connection
with the negotiation and drafting (and any and all matters relating thereto) of
this Agreement. Modem further acknowledges and agrees that Modem has, prior to
executing this Agreement, retained separate, independent legal and tax counsel
to review and analyze this Agreement and all of the terms set forth herein and
has not relied on the advice or counsel of The Giannuzzi Group, LLP, or any of
their attorneys, in entering into this Agreement.

 

[Remainder of page intentionally left blank]

 

- 5 -

 

 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Transfer
Agreement as of the date and year first above written.

  

  MODERN:       MODERN HOTELS (HOLDINGS) LIMITED    

 

By: /s/ Jonathan Segal     Name: Jonathan Segal     Title: M.D.

  

  Address: The Metropole     Roseville Street     St. Helier, Jersey, C.l

 



  TOG:       THE ONE GROUP, LLC

 

  By: /s/ Samuel Goldfinger     Name: Samuel Goldfinger     Title: CFO

 



  Address: 411 West 14th Street, 3rd Floor     New York, New York 10014

 

- 6 -



